Dear Chief Young:
This office is in receipt of your request for an opinion of the Attorney General in regard to a pay raise for you as Chief of Police. You indicate it is the Mayor and City Council's understanding that it is illegal to give you a pay raise as an elected official. Accordingly, you ask if there is a prohibition that would prevent you from receiving a pay raise.
This office has rendered numerous opinions, Atty. Gen. Op. Nos, 96-88, 93-570, 91-88, 86-791, 85-469, that concluded that the salary of an elected chief of police could be increased during his term based upon the provisions of R.S. 33:404.1. This statute gave the board of aldermen authority to fix the compensation of the mayor, aldermen, clerk, chief of police and all other municipal officers by ordinance. It further authorized the aldermen to increase the salary of elected municipal officials "except as otherwise provided by R.S. 33:405(G)", which was relative to prohibitions of the aldermen increasing their own compensation, but also provided the compensation of the mayor or any elected official could not be reduced during the term for which elected. The authority for the aldermen to increase their own compensation during the current term was enacted by Act 309
of 1997 which repealed the former provisions of R.S. 33:405(G) that stated:
      Aldermen shall receive compensation as established by ordinance and may increase their compensation from time to time, but any increase in compensation shall not become effective during the term of office in which the increase is approved, and no increase in compensation made within the last six months of the term of office for alderman shall be effective for the next succeeding term.
Act 309 of 1997 also amended R.S. 33:404.1 to provide as follows:
      The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen may by ordinance increase or decrease their compensation and the compensation of any nonelected municipal officer and may increase the compensation of other elected officials. However, the board of aldermen shall not reduce the compensation of any elected official during the term for which he is elected. (Emphasis added.)
Therefore, in answer to your question, we find no prohibition that would prevent the Board of Aldermen from enacting an ordinance to increase your salary.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                RICHARD P. IEYOUB Attorney General
                                By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR